1 l l
Case 1:18-cv-09433-LGS Document 42 Filed 02/21/19 Page 1 of 4

`Docket and Fi;le.

7 UNlTED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF NEW YORK

   

l\/lOVANT DAVlD ANDREW CHRlSTENSON Case No. 1:18-cv-09433-LGS
PEN AlVlERlCAN CENTER, |NC. JUDGE LORNA G. SCHOF|ELD
g Plaintiff, ~.
COMPLA|NT FOR DECLARATQRY »:
v. AND lNJuNchvE RELIEF §§ ‘
DONALD J. TRUl\/lP, in his official capacity
as President of the United States w
Defendant. :‘“L“
Notice

An Amended l\/|otion to Join will be tiled. This pleading will correct h§_defect and show a basis to join
and or intervene.

Judge Lorna G. Schofield
Federal Courthouse

40 Fo|ey Square
New York, NY 10007

 

”ORDERED that the motion to intervene is denied because a basis for intervention has not
been shown.’

lnadvertently there was no basis for intervention in any of my l\/lotions to Join and or |ntervene. This
unintentional mistake will be corrected. Notices will be filed in the following cases stating that | will be
filing Amended l\/lotions to Join and or |ntervene.

CORS| v. l\/lUELLER (1:18-cv-02885) District Court, District of Co|umbia

State Of New York v. Donald Trump (1:17-cv-05228) District Court, E.D. New York

United States v. STONE (1:19-cr-00018) District Court, District of Co|umbia

Pen American Center, |nc. v. Trump (1:18-cv-O9433) District Court, S.D. New York

State of l\/laryland v. United States of America (1:18-cv-02849) District Court, D. l\/laryland

Juliana v. United States of America (6:15-cv~01517) District Court, D. Oregon

BLUl\/lENTHAL v. WHlTAKER (1:18-cv-02664) District Court, District of Co|umbia

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York

WHY am l doing this?- Mankind will cease to exist by October 12"‘, 2050- This' ls not a prophecy or
prediction but a mathematical certaintv- Suicides will outnumber births worldwide bv October 12th
2050

 

l. l
Case 1:18-cv-09433-LGS Document 42 Filed 02/21/19 Page 2 of 4

Our immune systems are supposed to stave off suicide but that is not happening Suicide is now a life
choice. Yesterday the attached article was published by CNN.

1.

."9“.°":'>5”!\’

8.

Suicides in the military are a precursor to what is and will take place with the general population
of the United States and the World.

The solders that are committing suicide have not been in combat.

All ranks are committing suicide.

The actual numbers are much than what the military is publishing

US soldiers and veterans are the number one demographic group in the world for suicide.
Therapy and medications are not working. The Army has over 900 anti-suicide programs.
Suicides among veterans is epidemic.

Suicides among military family members is epidemic.

The destruction of our immune system is responsible for most medical and mental maladies.

 

David Andrew hristenson

Box 9063

l\/liramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;

dchristenson€@hotmail.com;

l hereby certify that on Ja u

  
   
  

e foregoing with the Clerk of Court and

served the ple i ; - . irst~class mail.

 

David Andrew Christenson

l ` |

Case 1:18-cv-09433-LGS Document 42 Filed 02/21/19 Page 3 of 4

US Marine and Navy suicides at a 10-year high By Barbara Starr, CNN Pentagon Correspondent

Updated 12:34 Pl\/l ET, i\/lon January 28, 2019
https://www.cnn.com/2019/01/25/po|itics/us-marines-active-duty-suicide-rate-lO-year-

hi h index.html

(CNN)The number of confirmed and suspected suicides in the active-duty l\/larine Corps and the Navy
reached a 10-year high in 2018.

Sixty-eight active duty Navy personnel died by suicide in 2018 with 57 cases among the Marine Corps,
according to data obtained by CNN.

Another 18 Marines in the Reserve forces either are confirmed to have committed suicide or their
deaths are being investigated as suspected suicides.

Marine Corps sources say the service is concerned that 2018 may have seen 75 suicides even with the
extensive mental health prog@ms available. Many of the cases are you_n_g Marines who have not
deployed overseas and have not been in combat -- a situation that has been seen in other branches of
the militag as well.

"Don't make them just numbers," one i\/larine Corps official pleaded when making the data available to
CNN.

Navy officials say they remain focused on suicide prevention programs.

On Friday the commandant of the l\/larine Corps, Gen. Robert Neller, released a four-page message to
the corps detailing new advances and developments. But near the end he spoke in detail about l\/larines
taking their own lives and implored troubled troops to reconsider any drastic actions.

"l am personally compelled to say something about suicide and mental health," Neller said in the
message. "lf you need help, please ask/speak up we will be there for you. Consider the lasting impact
on your family, friends, and unit -~ none of whom will ever truly recover. Don't choose a permanent
solution to a temporary problem that can be resolved with the help of your teammates.“

The corps began tracking suicides in the Reserves in detail only in 2012, so the 10-year high is confirmed
only in the active-duty forces. The numbers have fluctuated in recent years -- which is also a trend the
military has struggled to understand, without firm answers emergi_ng -- with often-unexplained spikes
in the numbers of cases.

And suicide continues to touch all ranks in the military. Late last year, Vice Adm. Scott Stearney, the
top admiral overseeing US naval forces in the Middle Eastl died of an gpp§rent suicide.

"While there is no dishonor in coming up short, or needing help, there is no honor in quitting," Neller
said in his message. "For those who are struggling our l\/larine Corps, our families, and our Nation
need you; we can't afford to lose you."

 

 

 

 

_§_=r§.r_~.iv595§m~_§~_u§..:§E mmmm~m.m Mi.... ama a
_ ._ a_ < , _ ,
od_..~ozow.m oqrz¢o._ 502 >z `V_co> >>oz

    

    
 

_§N w ¢ mm

mcmsvm >m_o¢ cv
mm:o,._t:ou _mcmumn_

 

  

 

mw>mzo“

.U 9 = w @ m_ _O_§O%m .@ §§ §§

r. ..,.,:_... § \.:

-.m w v ma 613 313 3,…¥

mar .E §GW."$WKWM~

 

 

 

 

emmmm ._n_ `cummm_ \_mEmc.__>_
mmom xom_ .O.a
comcmpm:£u >>EU:.< E>mn_

 

Celse 1:18-cv-09433-LGS Document 42 Filed 02/21/19 Page 4 of 4

 

 

